           Case 1:21-mj-00555-SH Document 6 Filed 07/12/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                §
 UNITED STATES OF AMERICA                       §
                                                §
 V.                                             §           CAUSE NO. AU:21-M-555(1)
                                                §
 BRANNEN SAGE MEHAFFEY                          §

                         NOTICE OF ATTORNEY APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Horatio R. Aldredge, Assistant Federal Public Defender and enters
appearance as counsel for the defendant in the above-styled and numbered cause.

                                             Respectfully submitted.

                                             MAUREEN SCOTT FRANCO
                                             Federal Public Defender


                                             /S/ HORATIO R. ALDREDGE
                                             Supervisory Assistant Federal Public Defender
                                             Western District of Texas
                                             Lavaca Plaza
                                             504 Lavaca St., Ste. 960
                                             Austin, Texas 78701
                                             (512) 916-5025 / (512) 916-5035 (FAX)
                                             Bar Number: Texas 00795216

                                  CERTIFICATE OF SERVICE
      I hereby certify that on the 12th day of July, 2021, I filed the foregoing Notice of Attorney
Appearance using the CM/ECF system which will give electronic notification to the following:
Gabriel A. Cohen
Assistant U.S. Attorney
903 San Jacinto Blvd., Ste. 334
Austin, TX 78701


                                              /s/ HORATIO R. ALDREDGE
